In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-13-00379-CR
                            ____________________

                         OMAR GERARDO, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

_______________________________________________________               ______________

                    On Appeal from the 75th District Court
                           Liberty County, Texas
                         Trial Cause No. CR 30247
________________________________________________________               _____________

                                      ORDER

      In a certification signed on June 14, 2013, the trial court certified that this is

a plea-bargain case, that the defendant has no right of appeal, and that the

defendant waived the right of appeal. After we notified the parties that the appeal

would be dismissed, the trial court amended the certification to state that “the

defendant has file[d] a timely Motion for New Trial which was denied, and the




                                          1
appeal is from the denial of the Motion for New Trial and thus the defendant has

the right to appeal only the denial of his request for a new trial.”

      A defendant does not have a right to appeal the denial of a motion for new

trial in a plea-bargain case. Estrada v. State, 149 S.W.3d 280, 283-84 (Tex. App.—

Houston [1st Dist.] 2004, pet. ref’d). Consequently, Gerardo has a right of appeal

only if the trial court grants permission to appeal. See generally Ex parte De Leon,

400 S.W.3d 83, 89-90 (Tex. Crim. App. 2013) (describing circumstances where

trial court may grant permission to appeal a plea-bargain case); Willis v. State, 121
S.W.3d 400, 402 (Tex. Crim. App. 2003).

      The amended certification is defective because it does not comply with the

form promulgated by the Court of Criminal Appeals. See Approval of Revision to

the Texas Rules of Appellate Procedure, Misc. Docket No. 11-006, 74 Tex. B.J.

938 (Tex. Crim. App. Oct. 17, 2011); see also Hargesheimer v. State, 182 S.W.3d
906, 911-12 (Tex. Crim. App. 2006) (disapproving procedure in which trial court

modified the certification form). The modified certification before us does not

unambiguously indicate whether the trial court intended to grant the defendant a

right to appeal any issue, or whether the trial court erroneously thought the

defendant could appeal solely from the trial court’s ruling on the defendant’s

motion for new trial.

                                           2
      It is, therefore, ORDERED that the appeal is abated and the case is

remanded to the trial court for a proper certification of the defendant’s right of

appeal. See Tex. R. App. P. 37.1; see also Cortez v. State, No. PD-1349-12, 2013
WL 522094, at *3 (Tex. Crim. App. Sept. 18, 2013). We direct the trial court to

use the certification form promulgated by the Court of Criminal Appeals. The

certification shall be signed by Gerardo and his counsel. A supplemental clerk’s

record containing the amended certification, together with a supplemental

reporter’s record if the trial court conducts a hearing, shall be filed with the Court

of Appeals by December 16, 2013. All appellate timetables are suspended during

the abatement. The appeal will be reinstated without further order of this Court

when the supplemental clerk’s record is filed.

      ORDER ENTERED November 14, 2013.


                                                                PER CURIAM


Before McKeithen, C.J., Kreger and Horton, JJ.




                                          3